DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 03/26/2021 containing amendments and remarks to the claims and specification.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tanya D’Souza on 04/06/2021.

The application has been amended as follows: 
Claim 1
Line 3: “processing a crude oil containing an antifoam in [[a]] gas separation and water separation”
 having a vapor pressure of about 1 psi to 10 psi less than a vapor pressure of the processed crude oil.


Claim 2
Line 1: “The process of claim 1, wherein the siloxane polymers is a mixture”

Claim 3
Line 1: “The process of claim 1, wherein the siloxane polymers comprises” 

Claim 4
Line 1: “The process of claim [[2]] 1, wherein the siloxane polymers”

Claim 5
Line 1: “The process of claim 1, wherein the applying the siloxane”

Claim 8
Line 1: “The process of claim 1, wherein a gas/oil ratio of the treated oil is in a range of”

Claim 9
Line 1: “The process of claim 1, wherein the vapor pressure of the treated oil is less than”

Claim 19
Line 1: “The process of claim 1, wherein the holding tanks comprises a”

Claims 10-16, 18 and 20
Cancelled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 5-8, filed 03/26/2021, with respect to the rejections of claims 1-9 and 18-21 under 35 U.S.C. 103 have been fully considered and are persuasive. The Applicant has amended claim 1 by narrowing the range of siloxane polymers to further distinguish the claimed invention from the prior art. The prior art fails to disclose or reasonably suggest a range of 10 ppb to 500 ppb, fails to recognize a reduction in vapor pressure is achievable with low amounts of siloxane polymer, and the prior art, specifically, Evans, fails to provide direction to one of ordinary skill to use amounts less than 1 ppm. Therefore, the rejections of claims 1-9 and 18-21 under 35 U.S.C. 103 have been withdrawn. 

No prior art alone or in combination with references discloses a process to reduce a vapor pressure of processed crude oil comprising processing a crude oil containing an antifoam in gas separation and water separation processes to provide a processed crude oil; transferring the processed crude oil to holding tanks; and applying 10 ppb to 500 ppb by volume of siloxane polymers to the processed crude oil to form a treated oil having a vapor pressure of about 1 psi to 10 psi less than a vapor pressure of the processed crude oil. Specifically, no prior art discloses or reasonably suggests applying 10 ppb to 500 ppb by volume of siloxane polymer to a processed crude oil to obtain a treated oil with a reduced vapor pressure.
The closest prior art of record is Ferrari et al. (US 2016/0200988 A1, cited in the IDS dated 03/28/2019).
Ferrari discloses a method for processing crude oil comprising: 
adding an antifoam composition/emulsion to crude oil ([0072]; [0074]; [0076]);
processing the crude oil containing the antifoam in a gas separation and water separation process to produce a processed crude oil ([0072]; [0074]; [0081]); and 
recovering the processed crude oil and transferring the processed crude oil into a storage tank or tanker ([0074]; [0081]). 
Ferrari does not disclose or reasonably suggest applying 10 ppb to 500 ppb by volume siloxane polymers to the processed crude oil to form a treated oil having a vapor pressure of about 1 psi to 10 psi less than a vapor pressure of the processed crude oil. 

Fey et al. (U.S. Patent No. 5,435,811) discloses alkylmethylsiloxane foam control agents useful for hydrocarbon fuels and in particular discloses:
(I)    When liquid hydrocarbon fuel is passed quickly into a storage tank, foam may develop, which requires a reduction in the rate of passage and it is highly desirable to provide a means for controlling foaming to permit high rates of passage (col. 1, lines 37-44).
(II)    The alkylmethylsiloxanes are polymeric and suitable for use as a defoamer for diesel fuel (col. 2, lines 31-40 and 47-56)
(III)    The polymers may be used in the hydrocarbon liquids in amounts about 1 ppm to about 50 ppm, preferably 1 to 29 ppm by volume (col. 4, lines 8-18).
Evans (U.S. Patent No. 4,329,528), also directed to methods of defoaming crude hydrocarbon stocks with siloxane polymers, discloses fluoroalkyl organo polysiloxane polymers useful for crude hydrocarbon stocks and in particular discloses: 
(I)    defoamers may be applied to storage tanks where foam may form (col. 1, lines 29-38).
(II)    The fluorosilicone polymer are suitable for use as a defoamer for crude hydrocarbons fuel (col. 1, lines 6-10; col. 7, lines 42-56)
(III)    The polymers may be used in the hydrocarbon liquids in amounts of 1 ppm to 30 ppm (col. 5, lines 56-68).
Fey and Evans fail to disclose or reasonably suggest applying 10 ppb to 500 ppb by volume of siloxane polymer to achieve a reduction of vapor pressure of 1 psi to 10 psi. The focus of Fey and Evans is for defoaming and the references provide no reasonable expectation of success in applying amounts well below 1 ppm to achieve a reduction in vapor pressure of about 1 to 10 psi. Given that the effective amounts for defoaming as recited by the prior art are above 1 ppm, there would be no motivation or expectation of success that the siloxane polymers would reduce vapor pressure at the claimed amounts or motivation to optimize the amount to affect vapor pressure rather than defoaming. 
As such, claims 1-9 and 19 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772